DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: 
Line 3, the limitation, “the spectral entropy” lacks proper antecedent basis.


In claim 38: 
Lines 1-2, it is unclear what is in the brackets and parentheses are intended to be a claim limitation;
Line 3, the limitation, “the same or different animals” lacks proper antecedent basis; and 
Lines 3-4, the limitation, “for example…in the life of the animals” is confusing since it is unclear what the limitation intends to encompass.
In claim 39:
Lines 1-2, the limitation, “the volume and pitch of vocalisations” lacks proper antecedent basis;
Lines 2-3, it is unclear what is in the brackets and parentheses are intended to be a claim limitation; and 
Lines 3-7, the limitation, “optionally comprising…one or more audio sensors” is confusing since it is unclear what the limitation intends to encompass.
In claim 40:
Lines 3-7, the limitation, “taking into account…in the livestock enclosure” is confusing since it is unclear what the limitation intends to encompass.

In claim 41:
Lines 2-5 the limitations, “the rearing of a first group of animals”, “the variation with time of environmental parameters”, “the subsequent rearing of a second group of animals” and “the same or another livestock enclosure” lack proper antecedent basis.
In claim 43:
Line 10, the limitation, “by the method of claim 35” is confusing since it is unclear which “method” in claim 35 that the limitation intends to encompass.
In claim 44:
Lines 3-4, the limitation, “the outputs” and “the wavelength” lack proper antecedent basis.
In claim 46:
Lines 2-6, the limitation, “for example…growing cycles” is confusing since it is unclear what the limitation intends to encompass.
In claim 47:
Lines 2-4, the limitation, “e.g. responsive…meeting one or more criteria” is confusing since it is unclear what the limitation intends to encompass.

In claim 48:
Lines 1-2, the limitation, “the frequency spectrum of light output”, “the temperature” and “the animal enclosure” lack proper antecedent basis; and
Lines 4-7, the limitation, “optionally, wherein...made using the sensors” is confusing since it is unclear what the limitation intends to encompass.
In claim 50:
Line 9, the limitation, “by the method of claim 35” is confusing since it is unclear which “method” in claim 35 that the limitation intends to encompass.
In claim 51:
Line 13, the limitation, “by the method of claim 35” is confusing since it is unclear which “method” in claim 35 that the limitation intends to encompass.
In claim 52:
Line 2, the limitation, “the floor of the animal enclosure” lacks proper antecedent basis.
In claim 53:
Lines 2-3, the limitation, “the thermal imaging sensors” and “the temperature of the comb” lack proper antecedent basis.
In claim 54:
Line 3, the limitation, “the method of claim 35” is confusing since it is unclear which “method” in claim 35 that the limitation intends to encompass.
In claims 43, 50, 51 and 54, it is unclear of these limitations, “a livestock enclosure”, “a plurality of sensors” and “one or more audio sensors” are the same or different limitations as the limitations, “a livestock enclosure”, “a plurality of sensors” and “one or more audio sensors” as claimed in claim 35.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 35, 37, 41, 43, 50 and 54 are rejected (as best understood based on the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above) under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guarino et al. (WO 2008/152433).
For claim 35, Guarino et al. teaches a method of determining one or more welfare parameters of a group of animals, the method comprising providing:
a livestock enclosure having the group of animals therein; and
a plurality of sensors arranged to make measurements in the livestock enclosure, the plurality of sensors comprising one or more audio sensors to detect sounds made by the group of animals, 
the method further comprising determining one or more welfare parameters from the measurements made by the plurality of sensors,
wherein determining one or more welfare parameters comprises passing a frequency spectrum of sounds measured by the one or more audio sensors through one or more filters to isolate a frequency range specific to a distress call of interest and determining one or more stress parameters by calculating the spectral entropy of the filtered sounds, the spectral entropy of the filtered sounds indicative of a number of distress calls of the group of animals (see lines 15-21 of page 8, claims 1, 2, 4 and 14).
For claim 37, Guarino et al. teaches wherein the method comprises at least one of: outputting a determined welfare parameter; and calculating parameters concerning each of acute distress calls and chronic distress calls (see lines 15-21 of page 8, claims 1, 2, 4 and 14).
For claim 41, Guarino et al. teaches wherein the animals are chickens and optionally, wherein the method comprises detecting levels of stress in the animals in the livestock enclosure during their third, fourth or fifth day since hatching or placement in the livestock enclosure (see lines 15-21 of page 8, claims 1, 2, 4 and 14).
For claim 43, Guarino et al. teaches a method of regulating livestock rearing apparatus, the method comprising providing:
a livestock enclosure;
a plurality of sensors arranged to make measurements in the livestock enclosure, the plurality of sensors comprising one or more audio sensors to detect sounds made by a group of animals; and
a plurality of output devices which control environmental parameters within the livestock enclosure, 
the method further comprising determining one or more welfare parameters from the measurements made by the plurality of sensors, and controlling the output from the plurality of output devices in dependence on the determined one or more welfare parameters (see lines 15-21 of page 8, claims 1, 2, 4 and 14).
For claim 50, Guarino et al. teaches livestock rearing apparatus comprising: a livestock enclosure; a controller; and a plurality of sensors arranged to make measurements in the livestock enclosure, the plurality of sensors comprising one or more audio sensors to detect sounds made by a group of animals in the livestock enclosure, wherein the sensors are in electronic communication with the controller, and wherein the controller is configured to calculate one or more welfare parameters of the animals using measurements made by the one or more sensors (see lines 15-21 of page 8, claims 1, 2, 4, 14 and 27).
For claim 54, Guarino et al. teaches a data storage medium storing computer program instructions which when executed by a controller of a livestock apparatus cause the livestock rearing apparatus to carry out the method of claim 35, wherein the livestock apparatus comprises:  
a livestock enclosure; and a plurality of sensors arranged to make measurements in the livestock enclosure, the plurality of sensors comprising one or more audio sensors to detect sounds made by a group of animals in the livestock enclosure, wherein the sensors are in electronic communication with the controller (see lines 15-21 of page 8, claims 1, 2, 4, 14 and 27). 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 36, 38-40, 44, 46-49 and 53 are rejected (as best understood based on the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above) under 35 U.S.C. 103 as being unpatentable over Guarino et al. (WO 2008/152433) in view of Helgeson (US 8915215).
For claim 36, as described above, Guarino et al. disclose most of the claimed invention except for mentioning receiving measured weight gain of one or more animals of the group of animals, and correlating the measured weight gain with the spectral entropy of the filtered sounds to predict productivity of the group of animals.
Helgeson discloses that it is old and well known in the art to provide a step of receiving measured weight gain of one or more animals of the group of animals, and correlating the measured weight gain with the spectral entropy of the filtered sounds to predict productivity of the group of animals (see lines 5-32 of col. 2, lines 45-67 of col. 2 and lines 1-35 of col. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include a step of receiving measured weight gain of one or more animals, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 38, as described above, Guarino et al. disclose most of the claimed invention except for mentioning wherein the welfare parameters of the animals are calculated taking into account previous measurements of sounds made by the same or different animals using the sensors, for example measurements of the frequency of distress calls at an earlier point in the life of the animals.
Helgeson discloses that it is old and well known in the art to provide the welfare parameters of the animals are calculated taking into account previous measurements of sounds made by the same or different animals using the sensors, for example measurements of the frequency of distress calls at an earlier point in the life of the animals (see lines 5-32 of col. 2, lines 45-67 of col. 2, lines 1-35 of col. 3, claims 1, 7 and 11).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include the welfare parameters of the animals are calculated taking into account previous measurements of sounds made by the same or different animals using the sensors, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 39, as described above, Guarino et al. disclose most of the claimed invention except for mentioning detecting changes in the volume and pitch of vocalisations made by the animals, to calculate welfare parameters (e.g. stress, activity or health parameters) amongst the animals in the livestock enclosure, optionally comprising processing the frequency spectrum of sounds measured by one or more audio sensors and calculating one or more of: a kurtosis parameter, a skewness parameter, an acoustic complexity parameter, a mean frequency, or standard deviation of the frequency of the acoustic signal from one or more audio sensors.
Helgeson discloses that it is old and well known in the art to provide the step of detecting changes in the volume and pitch of vocalisations made by the animals, to calculate welfare parameters amongst the animals in the livestock enclosure, optionally comprising processing the frequency spectrum of sounds measured by one or more audio sensors and calculating one or more of: a kurtosis parameter, a skewness parameter, an acoustic complexity parameter, a mean frequency, or standard deviation of the frequency of the acoustic signal from one or more audio sensors (see lines 5-32 of col. 2, lines 45-67 of col. 2, lines 1-35 of col. 3, claims 1, 7 and 11).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include the step of detecting changes in the volume and pitch of vocalisations made by the animals, to calculate welfare parameters amongst the animals in the livestock enclosure, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 40, as described above, Guarino et al. disclose most of the claimed invention except for mentioning processing measurements from the one or more sensors taking into account the age of animals in the enclosure, or relative to a reference time, for example the start of rearing a batch of animals in the livestock enclosure.
Helgeson discloses that it is old and well known in the art to provide the step of processing measurements from the one or more sensors taking into account the age of animals in the enclosure, or relative to a reference time (equivalent to monitoring in real time or at intervals or at predetermined times, see lines 45-67 of col. 2, lines 1-35 of col. 3 and lines 1-16 of col. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include the step of processing measurements from the one or more sensors taking into account the age of animals in the enclosure, or relative to a reference time, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 44, as described above, Guarino et al. disclose most of the claimed invention except for mentioning wherein, in response to the measurements made using the one or more sensors, the output from the plurality of output devices is regulated, and varied over time, and/or wherein at least some of the output devices are lights and the outputs which are changed include the wavelength and/or intensity of light output by the lights.
Helgeson discloses that it is old and well known in the art to provide wherein, in response to the measurements made using the one or more sensors, the output from the plurality of output devices is regulated, and varied over time, and/or wherein at least some of the output devices are lights and the outputs which are changed include the wavelength and/or intensity of light output by the lights (see lines 1-16 of col. 4 and lines 15-40 of col. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include wherein, in response to the measurements made using the one or more sensors, the output from the plurality of output devices is regulated, and varied over time, and/or wherein at least some of the output devices are lights and the outputs which are changed include the wavelength and/or intensity of light output by the lights, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 46, as described above, Guarino et al. disclose most of the claimed invention except for wherein the method comprises analysing weight gain of one or more of the animals in the livestock enclosure, for example a measurement of the weight of the animals at the end of a growing cycle, and taking this into account when determining environmental parameters, or the relationship between outputs through the output devices in response to measurement using the sensors during subsequent growing cycles.
Helgeson discloses that it is old and well known in the art to provide the step of analysing weight gain of one or more of the animals in the livestock enclosure, for example a measurement of the weight of the animals at the end of a growing cycle, and taking this into account when determining environmental parameters, or the relationship between outputs through the output devices in response to measurement using the sensors during subsequent growing cycles (see lines 1-15 of col. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include the step of analysing weight gain of one or more of the animals in the livestock enclosure, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 47, as described above, Guarino et al. disclose most of the claimed invention except for mentioning regulating the output of the one or more output devices to reduce stress on the animals within the animal enclosure, e.g. responsive to a calculated welfare parameter (e.g. a stress parameter, such as frequency of distress calls) meeting one or more criteria.
Helgeson discloses that it is old and well known in the art to provide the step of regulating the output of the one or more output devices to reduce stress on the animals within the animal enclosure, e.g. responsive to a calculated welfare parameter (e.g. a stress parameter, such as frequency of distress calls) meeting one or more criteria (see lines 1-32 of col. 2 and lines 1-17 of col. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include the step of regulating the output of the one or more output devices to reduce stress on the animals within the animal enclosure, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 48, as described above, Guarino et al. disclose most of the claimed invention except for mentioning the step of regulating the frequency spectrum of light output through one or more lights or to change the temperature in the animal enclosure to reduce animal stress, responsive to measurements of one or more animal stress parameters made using the sensors and optionally, wherein the method comprises increasing blue light levels, or the ratio of blue light to red and green light to reduce stress responsive to measurements of one or more animal stress parameters made using the sensors.
Helgeson discloses that it is old and well known in the art to provide the step of regulating the frequency spectrum of light output through one or more lights or to change the temperature in the animal enclosure to reduce animal stress, responsive to measurements of one or more animal stress parameters made using the sensors (see lines 15-40 of col. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include the step of regulating the frequency spectrum of light output through one or more lights or to change the temperature in the animal enclosure to reduce animal stress, responsive to measurements of one or more animal stress parameters made using the sensors, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 49, as described above, Guarino et al. disclose most of the claimed invention except for mentioning predicting next-day mortality amongst the animals in the livestock enclosure and/or correlating preventative actions and their subsequent effect on next-day mortality.
Helgeson discloses that it is old and well known in the art to provide the step of predicting next-day mortality amongst the animals in the livestock enclosure and/or correlating preventative actions and their subsequent effect on next-day mortality (see lines 5-35 of col. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include the step of predicting next-day mortality amongst the animals in the livestock enclosure and/or correlating preventative actions and their subsequent effect on next-day mortality, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
For claim 53, as described above, Guarino et al. disclose most of the claimed invention except for mentioning wherein the one or more sensors comprise thermal imaging camera and data from the thermal imaging sensors is processed to determine the temperature of the comb of one or more chickens and so to calculate a welfare parameter of the chickens.
Helgeson discloses that it is old and well known in the art to provide wherein the one or more sensors comprise thermal imaging camera and data from the thermal imaging sensors is processed to determine the temperature of the comb of one or more chickens and so to calculate a welfare parameter of the chickens (equivalent to “infrared”, see lines 1-17 of col. 3 and lines 1-17 of col. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include wherein, in response to the measurements made using the one or more sensors, the output from the plurality of output devices is regulated, and varied over time, and/or wherein at least some of the output devices are lights and the outputs which are changed include the wavelength and/or intensity of light output by the lights, in a similar manner as taught in Helgeson, so as to manage and monitor the changes in the animal health.
	Claims 42, 45, 51 and 52 are rejected (as best understood based on the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above) under 35 U.S.C. 103 as being unpatentable over Guarino et al. (WO 2008/152433) in view of KR 100853756 (hereinafter is referred to as KR’756).
For claim 42, as described above, Guarino et al. disclose most of the claimed invention except for mentioning wherein one or more welfare parameters are measured during the rearing of a first group of animals in the livestock enclosure and environmental parameters, including the variation with time of environmental parameters, are varied during the subsequent rearing of a second group of animals in the same or another livestock enclosure.
KR’756 discloses that it is old and well known in the art to provide wherein one or more welfare parameters are measured during the rearing of a first group of animals in the livestock enclosure and environmental parameters, including the variation with time of environmental parameters, are varied during the subsequent rearing of a second group of animals in the same or another livestock enclosure (see claim 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include wherein one or more welfare parameters are measured during the rearing of a first group of animals in the livestock enclosure and environmental parameters, including the variation with time of environmental parameters, are varied during the subsequent rearing of a second group of animals in the same or another livestock enclosure, in a similar manner as taught in KR’756, so as to manage and monitor the changes in the animal health.
For claim 45, as described above, Guarino et al. disclose most of the claimed invention except for mentioning wherein one or more of the output devices is a sound generator, such as a loudspeaker, configured to direct sound at animals within the enclosure, wherein one or more sound generators are controlled to output animal vocalisations indicative of animal pleasure or distress.
KR’756 discloses that it is old and well known in the art to provide wherein one or more of the output devices is a sound generator, such as a loudspeaker, configured to direct sound at animals within the enclosure, wherein one or more sound generators are controlled to output animal vocalisations indicative of animal pleasure or distress (see claim 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include wherein one or more of the output devices is a sound generator, in a similar manner as taught in KR’756, so as to manage and monitor the changes in the animal health.
For claim 51, as described above, Guarino et al. disclose most of the claimed invention except for mentioning a plurality of output devices arranged to control environmental parameters within the livestock enclosure, wherein the sensors and output devices are in electronic communication with the controller and the controller is configured to control the output from the plurality of output devices in dependence on determining one or more welfare parameters of the animals using measurements made by the plurality of sensors.
KR’756 discloses that it is old and well known in the art to provide  a plurality of output devices arranged to control environmental parameters within the livestock enclosure, wherein the sensors and output devices are in electronic communication with the controller and the controller is configured to control the output from the plurality of output devices in dependence on determining one or more welfare parameters of the animals using measurements made by the plurality of sensors  (see claim 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. so as to include a plurality of output devices arranged to control environmental parameters within the livestock enclosure, wherein the sensors and output devices are in electronic communication with the controller and the controller is configured to control the output from the plurality of output devices in dependence on determining one or more welfare parameters of the animals using measurements made by the plurality of sensors, in a similar manner as taught in KR’756, so as to manage and monitor the changes in the animal health.
For claim 52, Guarino et al. as modified by KR’756 disclose most of the claimed invention except for mentioning wherein the one or more audio sensors are located between 0.5 and 1.5m above the floor of the animal enclosure and spaced between drinkers and feeders.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Guarino et al. as modified by KR’756 so as to include the one or more audio sensors are located between 0.5 and 1.5m above the floor of the animal enclosure and spaced between drinkers and feeders, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior Molloy et al. (US 2022/0159934) and Chu (US 10080343)  teach a system and method for monitoring animal health and well-being.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644